Citation Nr: 0819953	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on August 10, 2004.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia which determined that the 
veteran was not eligible for treatment in the VA health care 
system without paying a co-payment for the period beginning 
on August 10, 2004.

The veteran was scheduled for a Travel Board hearing to be 
held in August 2006 at the VA Regional Office (RO) in Des 
Moines, Iowa, before a Veterans Law Judge.  The veteran did 
not report for his hearing.  Therefore, his hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  
No further development with regard to a hearing is necessary.  

The appeal is REMANDED to the VA HEC in Atlanta, Georgia.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.

Reasons for remand

Financial information

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year following 
application for care are substantially below the income 
requirements.  See 38 U.S.C.A. § 1722(e).  38 C.F.R. § 
17.47(d)(6) provides that for determining hardship, VA should 
look at the projections of the veteran's income for the year 
following application for care in determining whether the 
veteran's income is substantially below the income 
requirements.  Therefore, the Board must consider the 
veteran's financial status not only in 2003 but also in 2004 
and 2005.  There is no financial information regarding 2003 
of record.  Accordingly, such information should be obtained.



The claims folder

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.

In his October 2005 Notice of Disagreement, the veteran 
indicated that he had applied for a VA non-service-connected 
pension in May 2005.  The veteran's claims file needs to be 
obtained to determine whether he is receiving VA non-service-
connected pension benefits, or whether there is in that 
record other evidence pertinent to this claim.

The statement of the case

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim.  38 C.F.R. § 19.29 (2007).  
A Statement of the Case (SOC) must include a summary of 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  

In reviewing the veteran's claim, the Board has noted the 
veteran was not properly notified of the laws and regulations 
that governed his claim or notified of the evidence necessary 
to support a grant of the benefit sought.  The SOC issued to 
the veteran in November 2005 did not include the pertinent 
laws and regulations set out in 38 U.S.C.A. §§ 1710 and 1722 
(West 2002) and 38 C.F.R. § 17.47 (2007) governing health 
care eligibility and the requirements to make co-payments.  
The SOC included only citations to the United States Code, 
but not the applicable text, and no citation or text of the 
applicable sections of the Code of Federal Regulations.

Accordingly, this case is REMANDED for the VA HEC in Atlanta, 
Georgia for the following action:

1.  The HEC should contact the veteran 
and request that he provide information 
regarding his income in 2004 and 2005.  
Any such information so obtained should 
be associated with the veteran's Medical 
Administrative Service (MAS) file 

2.  The HEC should obtain the veteran's 
claims file.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the HEC should again review 
the record and readjudicate the issue on 
appeal with consideration of the 
veteran's income for 2004 and 2005 
pursuant to 38 U.S.C.A. § 1722(e) and 
38 C.F.R. § 17.47(d)(6).  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC), with all relevant laws and 
regulations, should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



